DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of copending Application No. 16/851,475. Although the claims at issue are not identical, they are not patentably distinct from each other because the following reason.
Current Application No. 17/665,495
Copending Application No. 16/851,475
1. An optical lens module, comprising N lens elements Li to LN, wherein N ≥ 3, wherein each lens element Li has a height HLi for 1≤ i ≤ N, and wherein HL1 ≥ HLN ≥ HL2, wherein each lens element comprises a respective front surface S2i-i and a respective rear surface S2i, the lens element surfaces marked Sk where 1≤ k ≤ 2N, wherein each lens element surface has a clear aperture value CA(Sk), wherein the optical lens module is included in a digital camera together with an image sensor that has a sensor diagonal SD, and wherein a ratio CA(S2N)/SD between the clear aperture value of a rear surface of last lens element CA(S2N) and SD is smaller than 0.8.
1. A camera module, comprising:
 a) a lens module comprising a barrel having a cavity surrounded by cavity walls configured to hold N lens elements aligned along a lens module optical axis, wherein each lens element is denoted Li, where 1≤ i ≤ N, wherein N ≥ 3 and wherein a first lens element L1 faces an object side; and 
b) an image sensor facing a last lens element LN and having a sensor diagonal SD, wherein each lens element comprises a respective front surface S2i-1 and a respective rear surface S2i, the lens element surfaces marked Sk where 1≤ k≤ 2N, wherein each lens element surface Sk has a clear aperture value CA(Sk), wherein clear aperture value CA(Si) of surface Si of lens element L1 is greater than CA(Sk) for 2 ≤ k ≤ 2N-1 and is substantially equal to, or greater than CA(S2N), wherein clear aperture value CA(S2N) of surface S2N of lens element LN fulfills CA(S2N)/SD < 0.8, and wherein the camera module is a folded camera module, and wherein L1 has a positive refractive power.

11. The camera module of claim 1, wherein each lens element has a height HLi for 1 < i < N and wherein HL1 > HLN > HL2.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al. US 2018/0074290.
Regarding claim 1, Chang teaches an optical lens module, comprising N lens elements L1 to LN (at least in Fig. 1: an optical module having 6 lenses are depicted), wherein N≥3 (Fig. 1: the total number of lens are 6 i.e., N = 6), wherein each lens element Li has a height HLi for 1≤i≤N (as shown in Fig. 1, all the six lens has height), and wherein HL1≤HLN>HL2 (From Table shown in para [0170]: HL1 =  2*5.8 = 11.6 mm, HLN = HL6 = 2*3.363 = 6.726 mm and HL2 = 2*1.950 = 3.9 mm), wherein each lens element comprises a respective front surface S2i−1 and a respective rear surface S2i (Fig. 1: depicts each lens having an object side surface and an image side surface 112, 114, 122, 124, 132, 134, 142, 144, 152, 154, 162 and 164), the lens element surfaces marked Sk where 1≤k≤2N (Fig. 1 depicts a total of 6 front and 6 rear surfaces i.e., 2N = 12 in which N = 6), wherein each lens element surface has a clear aperture value CA(Sk) (From Table in para [0170]: EHD represent the half clear aperture of each lens surface), wherein the optical lens module is included in a digital camera together with an image sensor (Fig. 1: 192 is image sensor) that has a sensor diagonal SD (Fig. 1B shows that ImgH = 5.00, Examiner Notes: in optics principle, image height (ImgH) denotes half diagonal length of an image sensor, thus 2*ImgH represents the actual sensor diagonal SD, in which SD = 2*ImgH = 2*5 = 10), and wherein a ratio CA(S2N)/SD between the clear aperture value of a rear surface of last lens element CA(S2N) and SD is smaller than 0.8.
(From table in para [0170]: the clear aperture value of surface S1 of lens element L110 is = 5.8*2 = 11.6, and clear aperture value of surface S2N of lens element LN i.e., S12 of L160 is 3.363*2 = 6.726) and 6.726/10 = 0.6726.
[AltContent: arrow][AltContent: roundedrect][AltContent: textbox (½* CA(S1))][AltContent: textbox (½* CA(S12))][AltContent: arrow][AltContent: roundedrect]
    PNG
    media_image1.png
    242
    537
    media_image1.png
    Greyscale



Regarding claim 2, Chang teaches the optical lens module of claim 1, wherein HL1 > HLi for 3≤ i ≤ N-1 
(From Table in para [0170]: HL1 = 2*5.8 = 11.6, HL2 = 2*1.950 = 3.9, HL3 = 2*2.084 = 4.168, HL4 = 2*2.530 = 5.06, HL5 = 2*2.764 = 5.528, HL6 = 2*3.363 = 6.726, as calculated the value of HL1 i.e., 11.6 mm is greater than HL3, HL4, HL5).
Regarding claim 3, Chang teaches the optical lens module of claim 1, wherein the clear aperture value CA(S1) of surface S1 is greater than a clear aperture value of each of surfaces S2 to S2N
(From Table shown in para [0170]: CA(S1) = 2*5.8 = 11.6 mm, CA(S2) = 2*3.299 = 6.598 mm, CA(S3) = 2*1.664 = 3.328 mm, CA(S4) = 2*1.95 = 3.9 mm, CA(S5) = 2*1.980 = 3.96 mm, CA(S6) = 2*2.084 = 4.168 mm, CA(S7) = 2*2.247 = 4.494 mm, CA(S8) = 2*2.53 = 5.06 mm, CA(S9) = 2*2.655 = 5.31 mm, CA(S10) = 2*2.764 = 5.528 mm, CA(S11) = 2*2.816 = 5.632 mm, CA(S12) = 2*3.363 = 6.726 mm, thus CA(S1) = 11.6 mm is greater than the clear aperture of surfaces S2 to S12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claims 1 and 3 above, and further in view of Matsuoka US 2012/0147489.
Regarding claims 4 and 6, Son teaches the optical lens module of claim 1 or 3, but fails to teach further comprising a lens barrel having a barrel height H and wherein HLN ≥ H.
Son and Matsuoka are related with respect to optical lens.
Matsuoka teaches a lens module (at least in Fig. 1), wherein the rear lens (22) has a height H larger the lens the barrel (3) (as shown in Fig. 1 the maximum height of the rear lens 22 is greater than the maximum height of the lens barrel 3 i.e., the rear lens 22 is bonded outside the lens barrel 3). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lens module of Son by making the rear lens height greater than the height of the lens barrel as taught by Matsuoka in order to improve the precision of the lens assembly.
Allowable Subject Matter
Claims 5 and 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the optical lens module of claim 1, wherein HLN = HL1.
Regarding claim 7, the optical lens module of claim 3, wherein HLN = HL1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EPHREM Z MEBRAHTU/Primary Examiner, Art Unit 2872